[Cite as State v. Freeman, 130 Ohio St.3d 205, 2011-Ohio-5162.]




            THE STATE OF OHIO, APPELLEE, v. FREEMAN, APPELLANT.
        [Cite as State v. Freeman, 130 Ohio St.3d 205, 2011-Ohio-5162.]
Court of appeals’ judgment affirmed on the authority of State v. Hodge and State
        v. Dunlap.
  (No. 2010-1671—Submitted September 6, 2011—Decided October 12, 2011.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 91890,
                                    2010-Ohio-3057.
                                 __________________
        {¶ 1} Proposition of Law No. I is dismissed, sua sponte, as having been
improvidently accepted. On consideration of Proposition of Law No. IV, the
judgment of the court of appeals is affirmed on the authority of State v. Hodge,
128 Ohio St.3d 1, 2010-Ohio-6320, 941 N.E.2d 768.                 On consideration of
Proposition of Law No. VI, the judgment of the court of appeals is affirmed on
the authority of State v. Dunlap, 129 Ohio St.3d 461, 2011-Ohio-4111, 953
N.E.2d 816.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                 __________________
        William D. Mason, Cuyahoga County Prosecuting Attorney, and
Katherine Mullin, Assistant Prosecuting Attorney, for appellee.
        Robert L. Tobik, Cuyahoga County Public Defender, and Erika Cunliffe,
Assistant Public Defender, for appellant.
        Ron O’Brien, Franklin County Prosecuting Attorney, and Sheryl Prichard,
Assistant Prosecuting Attorney, urging affirmance for amicus curiae, Franklin
County Prosecuting Attorney.
                              ______________________